J-S36030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                   Appellee         :
                                    :
              v.                    :
                                    :
 RUSSELL L. SCHOOLEY                :
                                    :        No. 247 WDA 2020
                   Appellant

    Appeal from the Judgment of Sentence Entered January 16, 2020
              In the Court of Common Pleas of Blair County
         Criminal Division at No(s): CP-07-CR-0000896-2019

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                   Appellee         :
                                    :
              v.                    :
                                    :
 RUSSELL L. SCHOOLEY                :
                                    :
                   Appellant        :        No. 248 WDA 2020

    Appeal from the Judgment of Sentence Entered January 16, 2020
              In the Court of Common Pleas of Blair County
         Criminal Division at No(s): CP-07-CR-0000953-2019

 COMMONWEALTH OF PENNSYLVANIA       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                   Appellee         :
                                    :
              v.                    :
                                    :
 RUSSELL L. SCHOOLEY                :
                                    :
                   Appellant        :        No. 249 WDA 2020

    Appeal from the Judgment of Sentence Entered January 16, 2020
              In the Court of Common Pleas of Blair County
         Criminal Division at No(s): CP-07-CR-0001053-2019
J-S36030-20


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                          FILED SEPTEMBER 28, 2020

        Appellant, Russell L. Schooley, appeals from the judgments of sentence

entered in the Blair County Court of Common Pleas, following his guilty pleas

to aggravated assault, retail theft, fleeing or attempting to elude police, and

driving under the influence of a controlled substance (“DUI”).1 We affirm.

        The relevant facts and procedural history of this case are as follows:

           [Appellant] was charged by the Altoona Police Department
           on or about April 15, 2019 with the crimes of aggravated
           assault, burglary, criminal trespass, simple assault,
           recklessly endangering another person, tampering with or
           fabricating physical evidence and harassment. [Appellant]
           was also charged by the Altoona Police Department on or
           about April 17, 2019 with the offense of fleeing or
           attempting to elude police, [DUI], and related charges. He
           was also charged by the Allegheny Township Police
           Department on or about April 18, 2019 on a charge of retail
           theft. These criminal prosecutions proceeded through the
           Blair County Criminal Court process.

           [Appellant] appeared before [the] [c]ourt on October 7,
           2019 where he entered a guilty plea to Count 1 aggravated
           assault, a felony of the first degree at 2019 CR 896, Count
           1 retail theft as a felony of the third degree at 2019 CR 953
           and Count 1 fleeing or attempting to elude police, felony of
           the third degree and Count 4 [DUI], an ungraded
           misdemeanor at 2019 CR 1053. At the time of the guilty
           plea, the defense made a request for a presentence
           investigation. [The] [c]ourt directed that a presentence
           investigation be completed and that the investigation be
           forwarded to the [c]ourt. [The court] also directed [c]ourt
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 2702(a)(1), 3929(a)(1), 75 Pa.C.S.A. §§ 3733(a),
3802(d)(2), respectively.

                                           -2-
J-S36030-20


        [a]dministration to schedule a sentencing hearing.
        Subsequent to [Appellant’s] plea of guilty, he requested that
        a mental health evaluation in aid of sentencing be
        conducted. An Order was signed on November 26, 2019
        directing the evaluation to occur. This evaluation was
        admitted as part of the record at the sentencing hearing.

        A sentencing hearing occurred on January 16, 2020. At the
        conclusion of the sentencing hearing, [the] [c]ourt
        sentenced [Appellant] to a period of incarceration of no less
        than ninety (90) months to no more than one hundred
        eighty (180) months on the charge of aggravated assault, a
        minimum of six (6) months to no less than twenty-four (24)
        months on the charge of retail theft, a sentence of no less
        than one (1) month to a maximum of thirty-six (36) months
        on the charge of fleeing or attempting to elude police and a
        minimum of seventy-two (72) hours to a maximum of six
        (6) months on the charge of [DUI]. [The] [c]ourt directed
        that all the sentences with the exception of the [DUI] would
        run consecutive. [The court] directed that the [DUI] offense
        would run concurrent. [The] sentence order also directed
        [the] sentence to run concurrent with an unrelated sentence
        imposed by the Honorable Judge Timothy M. Sullivan on
        January 2, 2020 at docket number 2018 CR 1837. …[T]he
        aggregate sentence rendered by [the] [c]ourt was a
        minimum of ninety-seven (97) months to a maximum of two
        hundred forty (240) months.

        [Appellant] filed a Motion for Modification of Sentence on
        January 21, 2020 which was denied by [the] [c]ourt on
        January 27, 2020. [Appellant] filed a timely Notice of
        Appeal [at each trial court docket]. [The] [c]ourt directed
        [Appellant] to file a Concise Statement of Matters
        Complained of on Appeal. [Appellant] filed such a statement
        on February 25, 2020.

(Trial Court Opinion, filed March 18, 2020, at 1-3). This Court consolidated

the appeals sua sponte on March 2, 2020.

     Appellant raises two issues for our review:

        Whether the sentencing court committed an abuse of
        discretion by sentencing the [Appellant] at the top of the

                                    -3-
J-S36030-20


           standard range on aggravated assault and by imposing
           incarceration on retail theft and fleeing creating an
           aggregate sentence that is manifestly unreasonable[?]

           Whether the sentencing court committed an abuse of
           discretion by only considering the nature of the offenses and
           failing to consider mitigating factors[?]

(Appellant’s Brief at 2).

      In his issues combined, Appellant argues the court abused its discretion

in imposing an aggregate sentence of 97 to 240 months.                 Specifically,

Appellant contends the sentence is excessive and unreasonable where the

court (1) sentenced Appellant to the top of the standard range for aggravated

assault; (2) sentenced Appellant to consecutive sentences of incarceration for

the   retail   theft   and     fleeing/eluding   convictions,   even   though   the

Commonwealth recommended probation for those offenses; and (3) failed to

consider    the   mitigating    circumstances    that   Appellant   committed   the

aggravated assault in the “heat of passion” after discovering his girlfriend in

bed with another man, and that the stabbing of the man was accidental.

      As presented, Appellant’s claims challenge the discretionary aspects of

his sentence. See Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super.

2013), appeal denied, 621 Pa. 692, 77 A.3d 1258 (2013) (considering

challenge to imposition of consecutive sentences as claim involving

discretionary aspects of sentencing); Commonwealth v. Lutes, 793 A.2d

949, 964 (Pa.Super. 2002) (stating claim that sentence is manifestly

excessive challenges discretionary aspects of sentencing); Commonwealth


                                         -4-
J-S36030-20


v. Cruz-Centeno, 668 A.2d 536 (Pa.Super. 1995), appeal denied, 544 Pa.

653, 676 A.2d 1195 (1996) (explaining claim that court did not consider

mitigating factors challenges discretionary aspects of sentencing).2

       Initially, as a general rule, “issues not raised in a [Rule] 1925(b)

statement will be deemed waived.”              Commonwealth v. Castillo, 585 Pa.

395, 403, 888 A.2d 775, 780 (2005) (quoting Commonwealth v. Lord, 553

Pa. 415, 420, 719 A.2d 306, 309 (1998)). “Rule 1925(b) waivers may be

raised by the appellate court sua sponte.” Commonwealth v. Hill, 609 Pa.

410, 427, 16 A.3d 484, 494 (2011).

       Furthermore, challenges to the discretionary aspects of sentencing do

not entitle an appellant to an appeal as of right. Commonwealth v. Sierra,

752 A.2d 910 (Pa.Super. 2000). Prior to reaching the merits of a discretionary

sentencing issue:

          [W]e conduct a four-part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly preserved
          at sentencing or in a motion to reconsider and modify
          sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
          brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
          there is a substantial question that the sentence appealed
____________________________________________


2 “[W]hile a guilty plea which includes sentence negotiation ordinarily
precludes a defendant from contesting the validity of his…sentence other than
to argue that the sentence is illegal or that the sentencing court did not have
jurisdiction, open plea agreements are an exception in which a defendant will
not be precluded from appealing the discretionary aspects of the sentence.”
Commonwealth v. Tirado, 870 A.2d 362, 365 n.5 (Pa.Super. 2005)
(emphasis in original). “An ‘open’ plea agreement is one in which there is no
negotiated sentence.” Id. at 363 n.1. Here, Appellant’s plea was “open” as
to sentencing, so he can challenge the discretionary aspects of his sentence.

                                           -5-
J-S36030-20


         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

Objections to the discretionary aspects of a sentence are generally waived if

they are not raised at the sentencing hearing or raised in a timely-filed post-

sentence motion. Commonwealth v. Mann, 820 A.2d 788, 794 (Pa.Super.

2003), appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

      When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by including in his brief a

separate concise statement demonstrating that there is a substantial question

as to the appropriateness of the sentence under the Sentencing Code.

Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002); Pa.R.A.P.

2119(f). “The requirement that an appellant separately set forth the reasons

relied upon for allowance of appeal furthers the purpose evident in the

Sentencing Code as a whole of limiting any challenges to the trial court’s

evaluation of the multitude of factors impinging on the sentencing decision to

exceptional cases.”     Commonwealth v. Phillips, 946 A.2d 103, 112

(Pa.Super. 2008), cert. denied, 556 U.S. 1264, 129 S.Ct. 2450, 174 L.Ed.2d

240 (2009) (quoting Commonwealth v. Williams, 562 A.2d 1385, 1387

(Pa.Super. 1989) (en banc)) (emphasis in original) (internal quotation marks

omitted).

      “The determination of what constitutes a substantial question must be

                                     -6-
J-S36030-20


evaluated on a case-by-case basis.”      Commonwealth v. Anderson, 830

A.2d 1013, 1018 (Pa.Super. 2003). A substantial question exists “only when

the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Sierra, supra at 913 (quoting Commonwealth v. Brown, 741

A.2d 726, 735 (Pa.Super. 1999) (en banc), appeal denied, 567 Pa. 755, 790

A.2d 1013 (2001)).

      A claim of excessiveness can raise a substantial question as to the

appropriateness of a sentence under the Sentencing Code, even if the

sentence is within the statutory limits. Mouzon, supra at 430, 812 A.2d at

624. Bald allegations of excessiveness, however, do not raise a substantial

question to warrant appellate review. Id. at 435, 812 A.2d at 627. Rather,

a substantial question will be found “only where the appellant’s Rule 2119(f)

statement sufficiently articulates the manner in which the sentence violates

either a specific provision of the sentencing scheme set forth in the Sentencing

Code or a particular fundamental norm underlying the sentencing process….”

Id.   “An allegation that a sentencing court ‘failed to consider’ or ‘did not

adequately consider’ certain factors does not raise a substantial question that

the sentence was inappropriate.”      Cruz-Centeno, supra at 545 (quoting

Commonwealth v. Urrutia, 653 A.2d 706, 710 (Pa.Super. 1995), appeal

denied, 541 Pa. 625, 661 A.2d 873 (1995)). As well, where the sentencing


                                      -7-
J-S36030-20


court had the benefit of a PSI report, we can presume the court was aware of

and weighed relevant information regarding a defendant’s character along

with mitigating statutory factors. Tirado, supra at 366 n.6.

       Furthermore,

          Pennsylvania law affords the sentencing court discretion to
          impose [a] sentence concurrently or consecutively to other
          sentences being imposed at the same time or to sentences
          already imposed. Any challenge to the exercise of this
          discretion does not raise a substantial question. In fact, this
          Court has recognized the imposition of consecutive, rather
          than concurrent, sentences may raise a substantial question
          in only the most extreme circumstances, such as where the
          aggregate sentence is unduly harsh, considering the nature
          of the crimes and the length of imprisonment.

Austin, supra at 808 (internal citations and quotation marks omitted). See

also Commonwealth v. Hoag, 665 A.2d 1212, 1214 (Pa.Super. 1995)

(stating appellant is not entitled to “volume discount” for his crimes by having

all sentences run concurrently).

       Instantly, Appellant did not object at sentencing, in his post-sentence

motion, or in his Rule 1925(b) statement on the ground that the court failed

to consider that Appellant committed the aggravated assault in the “heat of

passion” after discovering his girlfriend in bed with another man and that the

stabbing of the man was accidental. Thus, Appellant waived this sentencing

challenge for purposes of our review. See Castillo, supra; Mann, supra.3

____________________________________________


3In both his post-sentence motion and Rule 1925(b) statements, Appellant
does argue that his sentence was excessive because the court failed to



                                           -8-
J-S36030-20


       Appellant    properly     preserved     his   remaining   sentencing   claims.

Nevertheless, Appellant’s bald allegation of excessiveness does not warrant

our review. See Mouzon, supra. Appellant’s complaint regarding the court’s

imposition of consecutive sentences of incarceration for the retail theft and

fleeing/eluding convictions also fails to raise a substantial question.4         See

Austin, supra. Thus, Appellant is not entitled to relief on these grounds.

Accordingly, we affirm the judgments of sentence.

       Judgments of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2020




____________________________________________


consider all the factors under 42 Pa.C.S.A. § 9721(b). Nevertheless, Appellant
failed to develop this issue in his brief. Therefore, it is waived. See Pa.R.A.P.
2119; Commonwealth v. Johnson, 604 Pa. 176, 191, 985 A.2d 915, 924
(2009), cert. denied, 562 U.S. 906, 131 S.Ct. 250, 178 L.Ed.2d 165 (2010)
(stating claim is waived where appellate brief does not include citation to
relevant authority or fails to develop issue in any meaningful fashion capable
of review).

4 Although the Commonwealth recommended probation on the retail theft and
fleeing/eluding convictions, that recommendation was not a specific term of
the plea agreement. (See N.T. Guilty Plea Hearing, 10/7/19, at 3-4).

                                           -9-